DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-25, 27-38, and 40-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,881,314 and claims 1-21 of U.S. Patent No. 11,043,302. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims already patented are narrower in scope than the instant claims. They comprise each and every feature of the instant claims as well as additional features, therefore anticipating the claims in the instant application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 21-42, the claims comprise functional limitations written such that they bridge the statutory categories of invention (between an apparatus and a method of its use) therefore rendering the claims indefinite. For example, the claims recite active verbs/methods, e.g. “connects”, “transmits”, etc., which creates indefiniteness issues. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303 (Fed. Cir. 2011). In Katz, a claim directed to "A system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Applicant is reminded that functional limitations of an apparatus should be claimed as “structure X configured to Y” and equivalents.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 21-25, 27-38, and 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Barnett et al. (U.S. Patent Application Publication No. 2015/0077927) hereinafter referred to as Barnett; in view of Kamen et al. (U.S. Patent Application Publication No. 2013/0297330) hereinafter referred to as Kamen.
Regarding claim 21, Barnett teaches a wireless patient monitor comprising: 
a generic activator module (element 1, electronic device, see Fig. 2A for one exemplary figure, see also tablet embodiment in Fig. 16, element 16 comprising the generic activator module) having a universal connection port (element 4, docking connectors) that connects with any one of multiple different sensor devices (¶[0007] electrophysiology sensors, glucose monitors, body fat monitors, breathalyzers, ultrasound transducers, pulse oximeters); 
a battery (element 1, electronic device, see Fig. 2A for one exemplary figure, see also tablet embodiment in Fig. 16, element 16 comprising the generic activator module, mobile electronic devices, particularly smartphones and tablet computers as taught, have batteries); and 
a radio transmitter (¶[0101] wireless power and/or data transfer from and to mobile electronic device and accessory); 
wherein the generic activator module connects to the any one of the multiple different sensor devices (Fig. 15B is one exemplary embodiment connecting to ECG electrodes), exclusively one at a time (Fig. 16 tablet embodiment comprises only one accessory connector), via the universal connection port to provide power from the battery to the sensor device and to receive digital physiological data from the sensor device (¶[0101] power and/or data transfer from and to mobile electronic device and accessory).
Barnett does not teach a host device wherein the radio transmitter transmits the digital physiological data received from the sensor device to the host device.
Attention is brought to the Kamen reference, which teaches a host device wherein the radio transmitter  (¶[0078] from a monitoring client such as a tablet PC and a smart phone) transmits the digital physiological data received from the sensor device to the host device (¶[0083]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the monitoring system of Barnett to include a host device and transmission of patient data to the host device, as taught by Kamen, because Kamen teaches that is has benefits including efficiently and easily updating any devices from one connection, and the ability to view all of the data on one location, and settings from the host device can be replicated on the mobile devices (Kamen ¶¶[0500-0503], more disclosed).
Regarding claim 22, Barnett as modified teaches the wireless patient monitor of claim 21.
Kamen further teaches a generic user device configured to recognize a connected sensor device (¶[0034]), and process the digital physiological data from the any of the one of multiple sensor devices to create processed physiological data (¶¶[0174-0175]), and then to transmit, via the radio transmitter, the processed physiological data to the host device (¶¶[0371-0372]).
Regarding claim 23, Barnett as modified teaches the wireless patient monitor of claim 21.
Barnett further teaches wherein the generic activator module is configured to connect to the any one of multiple different sensor devices, including to interchangeably connect between a pulse oximeter sensor device and an electrocardiograph (ECG) sensor device (¶[0023], ¶[0100]).
	Regarding claims 24 and 34, Barnett as modified teaches the wireless patient monitor of claim 23.
Kamen further teaches a generic user device configured to recognize a connected sensor device (¶[0034]), and process the digital physiological data from each of the pulse oximeter sensor device and the ECG (¶¶[0174-0175]), exclusively one at a time, to create processed physiological data and then to transmit, via the radio transmitter, the processed physiological data to the host device (¶¶[0371-0372]).
	Regarding claim 25, Barnett as modified teaches the wireless patient monitor of claim 24.
Barnett further teaches wherein the any one of multiple sensor devices further includes at least one of a temperature sensor device (¶[0100]) , and an electroencephalograph (EEG) sensor device.
Kamen further teaches a generic user device configured to recognize a connected sensor device (¶[0034]), and process the digital physiological data from each of the thermometer  (¶¶[0174-0175]), exclusively one at a time, to create processed physiological data and then to transmit, via the radio transmitter, the processed physiological data to the host device (¶¶[0371-0372]).
Regarding claim 27, Barnett as modified teaches the wireless patient monitor of claim 21.
Barnette further teaches wherein the generic activator module includes an activator module housing configured to connect to a sensor device housing of the any one of the multiple different sensor devices (Fig. 13A, e.g., the housing configuration can be summarized by elements 2 and 3, a cavity and docking platform).
Regarding claim 28, Barnett as modified teaches the wireless patient monitor of claim 27.
Barnett further teaches, wherein the universal connection port is on the activator module housing (Fig. 13A, e.g., the housing configuration can be summarized by elements 2 and 3, a cavity and docking platform) and configured to contact a connector on the sensor device housing of the any one of the multiple different sensor devices when the activator module housing is fully connected to the sensor device housing (Fig. 2A, elements 4, 49, described in ¶¶[0073,0074,0100]).
Regarding claim 29, Barnett as modified teaches the wireless patient monitor of claim 21.
Barnett further teaches wherein any one of the multiple sensor devices may measure one or more physiological parameters (¶[0100] breathalyzer, thermometer, halitosis detector, hygrometer, accelerometer, pedometer, electrophysiology sensor, biofeedback device, diagnostic ultrasound device, blood glucose monitor, pulse oximeter, etc. each at least measure one or more physiological parameters).
Regarding claims 30-31, 33-38, the claims are directed to substantially the same subject matter as claims 21-29 and are rejected under substantially the same sections of Barnett and Kamen.
	Regarding claims 40-41, the claims are directed to including a second, duplicated wireless patient monitor as already taught by Barnett and Kamen in combination in the rejection of claims 21-39. By definition, additional generic activator modules are identical to the first one, and are therefore interchangeable with any of the same accessories. It would have been obvious to one of ordinary skill in the art at the time of filing to include additional generic activator modules, because the courts have held that duplications of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) 
Claim(s) 26, 39, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnett as applied to claim 21 above, and further in view of Tran (U.S. Patent Application Publication No. 2013/0178718) hereinafter referred to as Tran.
Regarding claims 26 and 39/42, Barnett as modified teaches the wireless patient monitor of claims 21 and 30.
Barnett further teaches wherein the radio transmitter is configured to wirelessly connect to the host device using a medical body area network (MBAN) frequency such that the host device and the connected generic activator module and sensor device form part of a short range data communication network (¶[0070]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the wireless communication of Barnett as modified to use MBAN frequency range network communication, as taught by Tran, because it allows for transmission of vital sign data without interruption from wireless dead zones (Tran, ¶[0070]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.S/           Examiner, Art Unit 3792         

/LYNSEY C Eiseman/           Primary Examiner, Art Unit 3792